In an action, inter alia, for divorce, the plaintiff wife appeals from so much of an order of the Supreme Court, Queens County, dated June 23, 1978, as, upon her motion, inter alia, for temporary alimony, (1) awarded her only $75 per week as temporary alimony and child support, (2) directed that payment thereof begin on the date of the order, rather than the date of her motion, (3) denied her an interim counsel fee, and (4) failed to give her an opportunity for disclosure of the defendant husband’s finances. Order affirmed insofar as appealed from, without costs or disbursements. A review of the record on appeal indicates no abuse of discretion by the limited award made and in the denial of a counsel fee. Plaintiff’s remedy lies in a speedy trial (see Schwartz v Schwartz, 59 AD2d 905). Regarding disclosure, it appears that at this juncture plaintiff should have obtained whatever disclosure she thought necessary. Gulotta, J. P., Cohalan, Margett and O’Connor, JJ., concur.